State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 10, 2016                    521743
________________________________

In the Matter of JAMES R.
   MERCER JR.,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

DAVID STALLONE, as
   Superintendent of Cayuga
   Correctional Facility,
                    Respondent.
________________________________


Calendar Date:   January 19, 2016

Before:   McCarthy, J.P., Lynch, Devine and Clark, JJ.

                             __________


     James R. Mercer Jr., Collins, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating a prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding
challenging a tier II disciplinary determination finding him
guilty of violating a prison disciplinary rule. The Attorney
General has advised this Court that the disciplinary
determination has been administratively reversed, all references
thereto have been expunged from petitioner's institutional record
and the mandatory $5 surcharge has been refunded to petitioner's
inmate account. In view of this, and given that petitioner has
received all of the relief to which he is entitled, the petition
                              -2-                  521743

is dismissed as moot (see Matter of Rizzuto v Prack, 134 AD3d
1263, 1263 [2015]; Matter of Warmus v Kaplan, 133 AD3d 1026, 1027
[2015]).

     McCarthy, J.P., Lynch, Devine and Clark, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court